Citation Nr: 9928986	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 
1997, for the award of a 10 percent evaluation for 
postoperative residuals of a foreign body in the left tibia 
area.  

2.  Entitlement to an increased evaluation for postoperative 
residuals of a foreign body in the left tibia area, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1973 
to November 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The evidence in the claims file shows that the appellant's 
left leg disability was rated as postoperative residuals of a 
foreign body in the left tibial area by a February 1991 
rating decision, which reduced the evaluation for the 
disability from 10 percent to a noncompensable rating, 
effective May 1, 1991.  After the appellant was furnished 
with notice of the February 1991 rating decision in February 
1991, he filed a notice of disagreement with the reduction 
later that month, thereby challenging the propriety of the 
reduction and raising a claim of entitlement to restoration 
of the 10 percent evaluation.  The RO issued a statement of 
the case in September 1991 (although the issue was phrased as 
entitlement to an increased evaluation).  A statement from a 
social worker, which sought information as to the status of 
the appellant's claim regarding the propriety of the 
reduction, was received by the RO in March 1992.  However, 
because the March 1992 statement was received more than one 
year after the appellant was notified of the February 1991 
rating decision and more than 60 days after he was issued a 
statement of the case, it was not timely received and, 
therefore, could not serve as a substantive appeal to perfect 
the claim for appeal to the Board.  



FINDINGS OF FACT

1.  A claim for an increased rating for the postoperative 
residuals of a foreign body in the left tibial area was 
received in June 1997, and VA medical records show that 
periostitial reaction at the site of the old injury was noted 
on May 9, 1997.  

2.  The postoperative residuals of a foreign body in the left 
tibial area are manifested by occasional pain and swelling 
that produces no more than slight knee disability, and which 
is alleviated by the use of an elastic stocking and Naprosyn.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 9, 
1997, for the award of a 10 percent evaluation for 
postoperative residuals of a foreign body in the left tibial 
area are not met.  38 U.S.C.A. §§ 5110(a), 5107 (1991); 
38 C.F.R. § 3.400(o) (1998)

2.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of a foreign body in the 
left tibial area are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5311-5265 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The appellant asserts that the award of a 10 percent 
evaluation for his service-connected postoperative residuals 
of a foreign body in the left tibial area should not be the 
May 9, 1997, date assigned by a September 1997 rating 
decision, but, rather, should be the date his rating was 
reduced by the February 1991 rating decision, which was May 
1, 1991.  

The Board finds that the appellant has presented a well-
grounded claim for an earlier effective date for the 
assignment of a 10 percent evaluation for postoperative 
residuals of a foreign body in the left tibial area within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 

Service connection and a 10 percent evaluation were granted 
for a left leg disability by an April 1977 rating decision.  
At that time, the disability was diagnosed as residuals of a 
left leg injury with retained foreign body in the left tibial 
area.  A December 1990 rating decision proposed a reduction 
of the evaluation for the left leg disability to a 
noncompensable evaluation based on current medical findings 
that showed the foreign body had been excised from the leg in 
May 1989.  A February 1991 rating decision made the reduction 
effective May 1, 1991.  In a September 1997 rating decision, 
the RO assigned a 10 percent evaluation for the appellant's 
left leg disability, and made the effective date, May 9, 
1997, on the basis that this was the date of outpatient 
treatment which first showed an increase in symptomatology 
regarding the disability.  

The facts of the case show that the RO received a claim from 
the appellant in June 1997, which sought a compensable 
evaluation for his postoperative residuals of a foreign body 
in the left tibial area.  VA outpatient records that were 
subsequently received by VA in June 1997 showed that the 
appellant was seen on May 9, 1997, for a complaint of pain in 
his left leg, which he stated had existed since surgery six 
or seven years before, and which was worse on some days but 
not present every day.  The diagnosis was tibial periostitis, 
and the planned treatment was the use of a TEDS stocking and 
Naprosyn.  

Under the applicable law and regulation, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(a) and (o).  

The evidence in this case shows that the appellant's claim 
for an increased evaluation for his postoperative residuals 
of a foreign body in the left tibial area was received in 
June 1997 and that the medical evidence of record show that 
an increase in symptomatology, warranting a 10 percent 
evaluation, was demonstrated on May 9, 1997.  Under the 
provisions of 38 C.F.R. § 3.400(o)(2), the earliest effective 
date for the grant of the 10 percent rating for the 
postoperative residuals of a foreign body in the left tibial 
area was May 9, 1997, which was the date established as the 
effective date by the September 1997 rating decision.  
Therefore, the Board is unable to identify a basis to grant 
an effective date earlier than May, 9, 1997, for the award of 
a 10 percent evaluation for the appellant's postoperative 
residuals of a foreign body in the left tibial area.  

II.  Increased Evaluation

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for 
postoperative residuals of a foreign body in the left tibial 
area have been properly developed.  There is no indication of 
any additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the claims file reveals that the appellant was 
initially treated for problems involving the left tibial area 
during military service in April 1975, and an X-ray of the 
left leg at that time showed a foreign body in the left 
tibial area.  He was later treated in August 1975, at which 
time it was reported that he had been struck in the left 
tibial area by a foreign body while mowing a lawn eight 
months before.  

A March 1977 VA medical examination revealed a small scar in 
the mid-tibial area of the left leg where there was a small 
bony ridge that was slightly tender to palpation.  There was 
normal range of motion in the left knee and left ankle, and 
no functional defect in the feet.  The appellant was able to 
perform tandem gait, heel gait, and a full squat and return 
without pain.  

At a May 1982 VA medical examination, the appellant 
complained of swelling in the anterior aspect of the left 
tibia with throbbing pain.  Examination revealed a small, 
well-healed scar and firm bulging in the anterior left tibia, 
without evidence of discoloration, tenderness, open wound, or 
muscle injury.  Range of motion was normal in the left knee 
and left ankle.  

Private medical records show that the foreign body was 
excised from the left tibial area in May 1989, and that the 
appellant was told to resume normal activities in June 1989.  

An August 1989 VA medical examination revealed mild swelling 
at the mid portion of the anterior aspect of the left tibia, 
and a healing scar anteriorly with mild focal tenderness 
around the area of the scar.  Range of motion was full in the 
left knee and left ankle, and there was no evidence of 
sensory or muscle deficit.  There was moderate sclerosis 
anteromedially of the cortex, without evidence of 
osteomyelitis.  

At a September 1990 VA medical examination, the appellant 
complained of occasional aching in the area of the left 
tibia, mid-level, especially on attempts to run.  He reported 
that he did not have much trouble with it and that normally 
Nuprin or Advil would take care of the pain satisfactorily.  
He also indicated that he did not experience any persistent 
drainage and that his symptoms, when manifested, were fairly 
mild.  The examination revealed a well-healed, nontender scar 
over a prominence on the anterior left tibia and entirely 
normal range of motion in the left knee and left ankle.  
Muscle strength was 5/5 in the left leg.  

VA outpatient records dated in May and June 1997 showed that 
the appellant complained of pain in his left leg on May 9, 
1997, and that the pain was worse on some days and not 
present on others.  Crepitation was noted in the left knee 
without effusion, and there was periosteal swelling over the 
left tibia without edema or phlebitis.  Pulses were good.  On 
May 15, 1997, the appellant indicated that the pain in his 
left leg had disappeared with the use of an elastic stocking 
and Naprosyn.  The area of the left mid tibia was not warm, 
had less swelling, and was decreased in size.  The appellant 
was quoted as saying, "I just feel the stocking and Naprosyn 
did the job."  

As noted above, service connection was granted for residuals 
of an injury to the left tibial area with retained foreign 
body by the April 1977 rating decision, with a 10 percent 
evaluation assigned under Diagnostic Code 5311 from November 
4, 1976.  After the February 1991 rating decision reduced the 
evaluation to a noncompensable rating as of May 1, 1991, a 10 
percent evaluation was again awarded by the September 1997 
rating decision under Diagnostic Codes 5311-5262, effective 
May 9, 1997.  

Injury to Muscle Group XI, involving the posterior and 
lateral crural muscles and muscles of the calf, is evaluated 
as to disability affecting the following functions: 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  A 
30 percent disability evaluation is assigned for severe 
injury; a 20 percent evaluation is assigned for moderately 
severe injury; a 10 percent evaluation is assigned for 
moderate injury; and, a noncompensable evaluation is assigned 
for slight injury.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Impairment of the tibia and fibula, manifested by nonunion 
with loose motion and requiring a brace, is assigned a 40 
evaluation.  Impairment of the tibia and fibula, manifested 
by malunion, is assigned the following evaluations: a 30 
percent evaluation when there is marked knee or ankle 
disability; a 20 percent evaluation when there is moderate 
knee or ankle disability; and a 10 percent evaluation when 
there is slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Review of the clinical findings associated with the 
appellant's postoperative residuals of a foreign body in the 
left tibial area reveals that he experiences occasional pain 
and swelling in the left tibial area, which were fairly mild, 
and that the scar from the excision of the foreign body is 
well-healed and nontender.  He has normal range of motion in 
the left knee and left ankle, without evidence of 
osteomyelitis, edema, phlebitis, sensory deficit, or muscle 
deficit.  Therefore, the Board is unable to identify a basis 
to grant a higher evaluation for the postoperative residuals 
of a foreign body in the left tibial area under Diagnostic 
Code 5311, because there is no evidence of muscle damage, or 
under Diagnostic Code 5252, because the evidence does not 
demonstrate more than slight knee or ankle disability.  

The Board has also considered whether a separate rating may 
be assigned for the scar associated with the postoperative 
residuals of a foreign body in the left tibial area under the 
holding in Esteban v. Brown, 6 Vet. App. 259 (1994), in which 
the United States Court of Appeals for Veterans Claims 
(Court) noted that it is possible "for a veteran to have 
separate and distinct manifestations" from the same injury, 
so as to permit the assignment of separate disability 
ratings.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  
Notably, however, in rating any disorder it must kept in mind 
that "[t]he evaluation of the same disability under various 
diagnoses is to be avoided. . . . Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The "critical 
element" in determining whether separate disability rating 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  Esteban at 261.  The 
evidence in this case indicates that the scar from the 
excision of the foreign body from the left tibial area is 
well healed and nontender.  Therefore, the Board finds that a 
separate 10 percent evaluation is not warranted for that scar 
under Esteban.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  In DeLuca, the Court held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  

While the appellant complains of occasional pain and swelling 
in the left tibial area, the Board does not find that such 
pain has resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
He indicated in May 1997 that his symptomatology was fairly 
mild and that he felt the use of an elastic stocking and 
Naprosyn had done the job in alleviating the pain and 
swelling.  Furthermore, the medical findings show that he has 
full range of motion in the left knee and left ankle, and 
that there is no evidence of sensory problems, muscular 
problems, or osteomyelitis.  Hence, as there appears to be no 
appreciable functional impairment associated with the 
appellant's postoperative residuals of a foreign body in the 
left tibial area, the Board does not find that a higher 
disability evaluation is warranted for the condition on the 
basis of functional disability.  


ORDER

The claim for an effective date earlier than May 9, 1997, for 
the award of a 10 percent evaluation for postoperative 
residuals of a foreign body in the left tibial area is 
denied.  

An increased evaluation is denied for postoperative residuals 
of a foreign body in the left tibial area.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

